Citation Nr: 1314611	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The RO, in pertinent part, denied service connection for PTSD based on the March 2008 VA formal finding that the Veteran's purported stressors could not be verified.  

In October 2012, the Veteran submitted a statement amending his claim to include service connection for an anxiety disorder and panic disorder.  Based on such statement and the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDING OF FACT

The Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Korea's demilitarized zone (DMZ) and a VA psychiatrist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, because it is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).  By letter dated in November 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

The Veteran is seeking service connection for a psychiatric disability.  Specifically, he has claimed entitlement to service connection for PTSD.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of veterans who are former prisoners-of-war and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

The primary result of the recent amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms are related to the claimed stressor.  The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he suffers from PTSD due to his service in Korea guarding the DMZ.  Specifically, he contends that he was sent out with a map on his own, which frightened him terribly because he was illiterate and was fearful that he would get lost into enemy territory or get attacked by enemies.  Furthermore, the Veteran contends that it was torturous to be trapped in a foxhole for 10 to 12 hours at a time afraid of enemy attack.  These incidents caused a fear for his life.  Pursuant to the current regulation, 38 C.F.R. § 3.304(f)(3), the Veteran has reported credible stressors that are consistent with the places, types, and circumstances of the Veteran's service in Korea's DMZ.  No further verification or corroboration of stressors is necessary.  

Accordingly, the main question is whether the Veteran has been diagnosed with PTSD based on these in-service stressors.  Initially, prior to his claim for PTSD service connection, the Veteran was referred to a private psychiatrist, Dr. A.L., by his local VA office in November 2007 for the purposes of evaluation regarding his PTSD service connection claim.  Dr. A.L. noted in detail the Veteran's military history, which was an elaboration of the various in-service stressors that the Veteran experienced.  In sum, the reported stressors pertained to the Veteran's fear of his life due to his lack of education which made him feel more vulnerable to enemy attack.  The Veteran reported spending most of his time alone in a foxhole because he was unable to perform other tasks.  He reported an incident of a sandbag sliding and dropping on him while he was in the foxhole, which he misinterpreted as an enemy attack.  The Veteran was also in a state of constant fear performing guard duty as his inability to understand directions compounded his anxiety of performing a task incorrectly and thus subjecting himself to enemy attack.

Upon mental status examination, Dr. A.L. found that the Veteran suffers from high anxiety with dealing with professional people.  The Veteran appeared to be a handicapped individual from the standpoint of education and illiteracy as it was difficult for the Veteran to properly understand and respond to the questions presented to him during the examination.  The Veteran reported sleep issues and recurrent nightmares due to his experiences in Korea.  He also reported numerous flashbacks.  He was easily alarmed and avoidant of crowds.  Based on the results of the examination, Dr. A.L. diagnosed the Veteran with severe and chronic PTSD (based on the DSM-IV criteria) and severe and chronic generalized anxiety disorder.  He was assigned a Global Assessment of Functioning (GAF) score of 43.

After careful consideration of the Veteran's statements, Dr. A.L. ultimately related the diagnosis of PTSD to the Veteran's reported stressful experiences in Korea.  He explained that this was a unique case because of the Veteran's lack of education and illiteracy which left him extremely vulnerable and in harm's way.  It is this situation that ultimately resulted in the Veteran's PTSD.  Dr. A.L. further elaborated that the Veteran should not have received the type of assignments that he did in Korea because of his intellectual handicap.  It was this inequity that was the driving force behind the development of the Veteran's severe PTSD.

The Board finds the November 2007 psychiatric examination by Dr. A.L. to be competent and probative medical evidence supporting a grant of service connection for PTSD.  As summarized above, Dr. A.L. performed a thorough psychiatric examination of the Veteran, and considered the Veteran's lay statements and reported stressors in formulating his etiological opinion.  The Veteran's symptoms were related to the claimed stressors and the claimed stressors were consistent with the places, types, and circumstances of the Veteran's service in Korea's DMZ.  See 38 C.F.R. § 3.304(f)(3).

Thus, the Board finds that based on the evidence of record, the Veteran does suffer from PTSD and his PTSD has been sufficiently linked to his wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD have been met.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


